Citation Nr: 0839995	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-08 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania




THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of a shell fragment wound (SFW) to the third finger 
of the right hand.  




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to November 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  That decision granted service connection for 
residuals of SFW of the 3rd finger of the right hand and 
assigned a noncompensable disability rating.  In that same 
rating action, the RO denied service connection for residuals 
of cold injury to the feet.  Service connection was 
established for bilateral patella femoral syndrome, and a 
noncompensable rating was assigned.  The veteran was informed 
of these decisions and his appellate rights in a letter that 
same month.  In October 2006, he expressed disagreement with 
each of these determinations.  He was issued a statement of 
the case (SOC) for these issues in January 2007.  

There is no evidence in the claims folder that the veteran 
submitted a substantive appeal in regard to the issues of 
entitlement to service connection for residuals of cold 
injury to the feet or for an initial compensable evaluation 
for bilateral patella femoral syndrome, within the required 
one year period.  38 C.F.R. § 20.302 (2008).  In March 2007, 
he submitted a substantive appeal only as to the issue of 
entitlement to an initial compensable disability rating for 
residuals of a SFW of the 3rd finger of the right hand.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.200 (2008); Roy v. Brown, 5 Vet. App. 
554 (1993).  As there is no evidence that the veteran has 
submitted a substantive appeal for the issues of entitlement 
to service connection for residuals of cold injury to the 
feet or for an initial compensable evaluation for bilateral 
patella femoral syndrome, the Board does not have 
jurisdiction over them.




FINDING OF FACT

Residuals of a SFW of the 3rd finger of the right hand are 
currently manifested by a deformity on the top of the right 
hand, but there is full function and grip of the right hand 
and fingers.  Residual scarring is not described as other 
than asymptomatic.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
residuals of a SFW of the 3rd finger of the right hand have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.71a, 
Diagnostic Codes (DCs) 5226, 5229 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a July 2005 
letter to the veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, an orthopedic examination for VA purposes, 
and statements from the veteran.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
May 2007.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3 (2008).

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known to 
the U.S. Court of Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126.  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (concerning various ratings assigned during 
the appeal period where the disability changes during that 
period).  The analysis in the following decisions is 
undertaken with consideration of the possibility that 
different ratings may be warranted at different time periods.

Residuals of a SFW of the Right Middle (3rd) Finger

The veteran is currently service-connected for residuals of a 
SFW of the right middle finger, with a noncompensable (0 
percent) disability evaluation pursuant to 38 C.F.R. § 4.71a, 
DC 5226 (2008).  He contends he is entitled to a higher 
rating.

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand (1) For the index, long, ring, 
and little fingers (digits II, III, IV, and V), zero degrees 
of flexion represents the fingers fully extended, making a 
straight line with the rest of the hand.  The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and proximal interphalangeal 
joints flexed to 30 degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces the finger pads.  
Only joints in these positions are considered to be in 
favorable position.  For digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.

5226 Long finger, ankylosis of:

Unfavorable or favorable - 

10 percent (Major)

Note: Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

38 C.F.R. § 4.71a, DC 5226 (2008)

5229 Index or long finger, limitation of motion:

With a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees - 10 percent 
(Major) and 10 percent (Minor).

With a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and; extension 
is limited by no more than 30 degrees - 0 percent (Major) and 
0 percent (Minor).

38 C.F.R. § 4.71a, DC 5229 (2008)

Analysis

Based upon a review of the evidence, the Board finds that the 
RO's initial assignment of a noncompensable (0 percent) 
disability evaluation was proper.  The record reflects that 
the veteran suffered a SFW to the finger during service in 
1971.  Service medical records reveal he sustained the injury 
in May 1971.  Five days later he had complaints of pain and 
difficulty moving the picture.  X-rays showed the fragment 
was in place, and initial attempts at removal were 
unsuccessful.  No fracture was reported.  After a period of 
conservative treatment and continued complaints, it appears 
that the fragment was removed surgically.

He filed a claim for VA benefits in July 2005.  He underwent 
an orthopedic examination for VA purposes in September 2005.  
The examiner noted that there was a deformity at the top of 
the middle hand.  However, there was complete fist closing 
with strength of 5/5.  The examiner specifically noted that 
there was no limitation in strength and no problems rotating 
the fingers.  The injury was healed without any functional 
deficit, with beginning secondary arthrosis of the 
metacarpophalangeal (MCP) 5 with small cyst like joint 
sclerosis.  No symptoms of residual scarring were reported.

The veteran has contended that this examination was not 
comprehensive, and that he has pain in the finger.  He has 
submitted no evidence to support his contentions, and while 
there may be pain in the finger, sufficient limitation of 
motion, function, or grip to warrant a compensable rating has 
not been shown.

Based upon a review of the cumulative evidence, an initial 
compensable rating is not warranted.  In order warrant to 
warrant a higher rating of 10 percent, there must be evidence 
of a gap of one inch (2.5 cm.) or more between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees (DC 5229).  Here, the 
evidence shows that at the time service connection was 
granted there was no actual restriction of range of motion of 
the right proximal and distal interphalangeal joints of the 
right middle finger.  Thus, a compensable rating is not 
warranted under this code.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that the 
disability picture for the residuals of the veteran's right 
middle finger injury do not nearly approximate the criteria 
for higher ratings than assigned, as he denied any having any 
flare-ups associated with his right finger at the recent 
examination in September 2005.

The Board has also considered rating the right finger 
residual under other DCs in order to give the veteran every 
consideration in connection with the matter on appeal.  Butts 
v. Brown, 5 Vet. App. 532, 538 (1993).  However, as there is 
no evidence of ankylosis or involvement of multiple fingers 
there are no other DCs for application.  38 C.F.R. § 4.71a, 
DCs 5216-5223 (ankylosis of multiple digits); 5224-5226 
(ankylosis of individual digits) (2008).  Thus, the initial 
assignment of a noncompensable disability evaluation was 
proper.

In closing, the Board finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to either of the two service- 
connected disorders that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The criteria for establishing higher initial disability 
ratings for these two service-connected disabilities have not 
been met.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

An initial compensable rating for residuals of a SFW of the 
3rd finger of the right hand is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


